Citation Nr: 1133219	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-34 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of a lower back strain with degenerative disc disease and degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980, and from July 1980 to October 1996.

This matter came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a disability rating in excess of 40 percent for service-connected lower back strain with degenerative disc disease and degenerative joint disease.  

In February 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript is of record.

This matter was remanded in March 2010 for further development.  


FINDING OF FACT

The Veteran's service-connected lower back strain, is productive of degenerative joint disease; without objective findings of unfavorable ankylosis of the thoracolumbar spine; with no objective evidence of incapacitating episodes of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 40 percent for residuals of a lower back strain with degenerative disc disease and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In March 2006, a VCAA letter was issued to the Veteran with regard to his claim for an increased rating.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In separate March 2006 correspondence, a letter was issued to the Veteran which notified the Veteran of, and what evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the March 2006 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that evidence tending to show that pertinent disability had increased in severity would be helpful in establishing the claim.  This matter was remanded in March 2010 to ensure that all VA outpatient treatment records had been associated with the claims folder and to afford the Veteran another VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the March 2010  Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA outpatient treatment records, documentation from his employer, and testimony of the Veteran.  Additionally, the evidence of record contains VA examination reports dated in April 2006 and July 2010.  Collectively, the examination reports are thorough and contain sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Service connection was established for chronic low back strain, rated 40 percent disabling, effective November 1, 1996.  In January 2006, the Veteran filed an increased rating claim.  

A January 2006 VA outpatient treatment record reflects that the Veteran sought emergency room treatment complaining of progressively worse back pain for the last few days and his spouse took him to the VA hospital for admission.  He was given medication and he reported feeling more relaxed although the pain had not decreased.  He was discharged the same day with medication.

He underwent VA physical therapy for his back in January, February, March, and May 2006 but did not show for a late May 2006 appointment.  Such treatment records reflect decreased trunk flexibility, back pain, and poor posture.  The January 2006 physical therapy note reflects that he would be seen 1 to 3 times per week for 3 to 6 weeks.

In April 2006, the Veteran underwent a VA examination.  The Veteran reported that his back had worsened since his last February 2004 VA examination.  He reported that physical therapy, NSAID's and amitriptyline had helped some but he continued to have pain and noted frequency of the pain remains elevated since the flare up in January.  He had limited bending at the waist and noted an increase in pain with prolonged standing.  Simply getting out of his car at times aggravated his back disorder.  He had daily pain and stiffness.  He noted weakness in the right lower extremity at times but could not be specific.  He noted some locking of the back and stated that this was sporadic and may last for a few minutes.  He denied any swelling.  He had limited endurance and was unable to do repetitive stooping and bending.  He denied any surgery and stated that he did not use a back brace because it did not help.  He reported flare-ups which occurred a couple times daily were caused by moving wrong.  These flares lasted several hours causing him to call into work or leave work.  He estimated loss of bending during these flares.  Rest and stretching helped alleviate symptoms.  The Veteran noted difficulty going down steps, and he had trouble bending over, tying shoes.  Getting in and out of the shower or car aggravated his back.  The Veteran worked at the post office and he estimated losing 30 days of work due to his back.  He had not lost his job and he had no limitations at work.  

On physical examination, the Veteran was able to ambulate without assistance and with a normal gait and posture.  He did not use a brace or support device.  Straight leg raising was restricted to 30 degrees.  Musculature of the lower back was normal.  There was bilateral tenderness to palpation in the lumbar region.  There were no muscular spasms.  Forward flexion was to 15 degrees limited by severe pain; backward extension was to 5 degrees limited by severe pain; lateral flexion was to 10 degrees bilaterally limited by severe pain; and rotation was to 10 degrees bilaterally limited by severe pain.  Due to the relative lack of range of motion, repetitive bending was not feasible.  He essentially did not move but only slightly in each direction with range of motion testing.  On examination of the lower extremities, there was no muscular atrophy, intact vibration and light touch, and normal patellar and Achilles reflexes.  The Veteran's effort with strength was poor.  A lumbar spine x-ray showed minor degenerative spondylitic ridging and a slight scoliosis to the left.  The assessment was back strain, but the examiner was unable to explain the severe limited range of motion.

In April 2008, the Veteran sought VA outpatient treatment to establish with a new provider as his previous physician had passed away.  He reported chronic low back pain.  His prior physician had been occasionally filling out paperwork for the Family Medical Leave Act (FMLA) enabling him to miss up to 4 work days per month.  See also S.A.W.'s December 2006 Letter.  The pain level of his back was usually a 5 or 6 out of 10, worse in the morning.  The Veteran worked at the post office and was constantly doing heavy lifting, twisting/turning movements over the past 10 years.  He reportedly had pain flare-ups to a level 10 (on a scale of 1 through 10) several times a month.  The Veteran used to take Naproxen and Percocet on occasion.  The report noted no specific objective findings related to the spine, except that the Veteran's posture was straight, gait was smooth, and he had good muscle strength.

In November 2008, the Veteran sought treatment after falling onto a lawn mower.  He decided he was too sore to go to work.  He looked uncomfortable and was moving slow when changing positions.  His gait was appropriate.  There was no vertebral tenderness until L5.  Lumbar muscles were tender to palpation also.  There was no radicular pain or neuropathy noted in legs.  The assessment was lumbar strain and blunt trauma.

In February 2009, the Veteran sought treatment for an acute exacerbation of his chronic low back pain since the prior day.  He denied any accident/trauma or precipitating activity.  He reported the November fall and that he does lifting at work.  He also had noticed that the pain had worsened over the past two years and seemed to radiate upward.  The Veteran noted intermittent tingling in his lateral upper right thigh for the past 6 to 8 months which occurred every 2 to 3 weeks and lasted an hour.  He denied any bladder/bowel dysfunction.  The assessment was chronic low back pain.

In May 2009, the Veteran sought treatment complaining of increased low to mid back pain which he seemed to aggravate that morning.  He was given a prescription which seemed to help the pain but he wanted information on what else he could do but did not want to be treated.  He denied any bowel or bladder incontinence.  The diagnoses were back pain, muscle spasm and possible nerve impairment.

In July 2010, the Veteran underwent a VA examination.  The Veteran described the pain as a dull ache that is present at all times.  The pain is particularly noticeable when he first gets up in the morning, but after he stretches for a half hour to 45 minutes it partially remits although it is still present.  As the day progresses the pain gets gradually worse until the evening time when it is fairly intense.  The Veteran stated that the pain is intense enough that it precludes him from sleeping well at night.  In addition to this dull ache, he periodically experiences a sharp "tearing" pain in his low back when he lifts boxes above his shoulders.  This will occur perhaps once a month or so at work.  Additionally, he finds the ache gets worse if he stands for prolonged periods of time, over one to two hours, or drives a vehicle for over an hour at a time without getting out and stretching.  His work involves lifting, pushing, and pulling, and periodically this causes an aggravation of the pain requiring him to miss one to two days of work.  He has very little sick leave or annual leave saved up because of the usage of these for his back, though he did use a week of his annual leave for vacation recently.  The pain does not radiate into his legs, though he notes on occasion his right hip is uncomfortable in its own right.  He has no difficulty with bowel or bladder control.  In addition to the ache, he notes that his back is very stiff, with limited range of motion, he finds it difficult to reach over and pick things up that are on the ground.  He does not describe numbness, tingling, or other evidence of paresthesias, nor does he describe focal weakness in any area.  He can walk at a controlled pace for in excess of one to two miles when necessary.  He does not have a history of falling.  He has had no surgery on his back.  He is able to do all of his activities of daily living, including working.  At the time the flares occur, he notes almost complete loss of ability to bend.  Even without a flare he states he has difficulty tying his shoes and picking things up off of the ground.  Currently, his treatment consists of Percocet, he will take one or two tablets per week on average, and over-the-counter medications such as Aleve.  He no longer takes prescription strength Naproxyn because of difficulties with his stomach, nor does he take amitriptyline because it makes him feel "fuzzy."  He is not currently using a tens unit, nor is he using a muscle relaxant.  He does do his stretching exercise each morning.  His flare-ups are frequent enough that he qualifies for FMLA.  He accumulates one day of sick leave per month and typically uses it as fast as it accumulates.

On examination, he was able to walk without assistance devices, without a limp and with a normal gait and station.  Musculature examination was normal, there was no spasm of the paraspinous musculature spine detected.  Deep tendon reflexes were normal.  Sensation was intact to measurement.  Strength was normal at five out of five and he could overcome normal resistance.  There was no atrophy.  There was no tenderness over the spine or paraspinous musculature on palpation.  Straight leg raising was limited to 40 degrees on the right with evidence of discomfort (facial grimacing) at 25 degrees.  This limitation seemed to be muscle tightness, there was no report of radiating pain.  On the left, it was limited to 35 degrees with evidence of discomfort (facial grimacing) at 25 degrees.  Forward flexion was to 30 degrees with evidence of pain (facial grimacing) at 20 degrees; extension was to 10 degrees with evidence of pain (facial grimacing) at 5 degrees; left lateral flexion was to 10 degrees with evidence of pain throughout; right lateral flexion was to 15 degrees with evidence of pain throughout; left lateral rotation was to 15 degrees with evidence of pain at 10 degrees; right lateral rotation was to 20 degrees with evidence of pain at 10 degrees.  With repetitive motion, 12 toe touches and bending exercises, there was no change in the above measurements, nor in the point in which he started evidencing facial grimacing.  No spasm was detected.  No ankylosis was detected.  The examiner commented that although he has been treated by a physician on numerous occasions as noted above, prescription of bed rest does not appear to have been made, therefore incapacitating episodes does not seem to have occurred recently.  Upon MRI examination, the examiner diagnosed lumbar spinal muscle strain and mild degenerative arthritis of the lumbar spine.  The examiner could not identify the specific cause for the degree of limited motion that was evidenced.

The RO has rated the Veteran's disability under Diagnostic Code 5237, pertaining to lumbosacral strain.

As detailed the Veteran is already in receipt of a 40 percent disability rating for lumbar spine disability.  Under the general rating formula for injuries of the spine, a 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The medical evidence of record does not reflect a diagnosis of ankylosis.  In fact, some range of motion of the thoracolumbar spine was shown on each evaluation.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  Thus a 50 percent disability rating is not warranted for the Veteran's lumbar spine disability.  

With regard to the rating criteria for intervertebral disc syndrome, the Board notes that an incapacitating episode is defined in the rating criteria as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Board acknowledges that during the course of this appeal, the Veteran has sought emergency treatment in January 2006 which resulted in a discharge the same day, and VA outpatient treatment every few months related to his back.  The Veteran has reported that he has been granted FMLA leave from his employer and he has reported using approximately 4 days of sick leave per month related to his back.  While the evidence of record does contain doctor notes in support of him taking off work due to back pain for 5 days in January 2006, 2 days in February 2006, and 4 days in December 2006, the medical evidence of record does not reflect that a physician has specifically prescribed bedrest.  As the July 2010 VA examiner stated, it is clear that he has been treated by a physician on numerous occasions but prescription of bed rest does not appear to have been made.  Thus, VA treatment records and VA examination reports of record do not reflect the incurrence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months due to his service-connected lumbar spine disability.  Thus, a 60 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

The regulations explicitly take pain upon motion into account, therefore, the application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the new regulations, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It appears that any functional limitations are mainly affected by the pain he experiences on a daily basis.  He is able to do all of his activities of daily living, including work, although as noted hereinabove he does take off up to 4 days per month due to his back pain.  He has also reported that when flare-ups occur he loses an ability to bend.  The Board finds, however, that the currently assigned 40 percent disability rating adequately compensates him for his complaints of pain and functional loss as a result of his service-connected disability, and in fact it is the highest schedular rating for limitation of motion of the thoracolumbar spine.

With regard to neurologic abnormalities, the Board acknowledges the Veteran's report of tingling in his right extremity and the May 2009 assessment of possible nerve impairment.  However, further examination has not revealed objective findings of neurologic impairment.  Radiculopathy or sciatica has not been shown on objective examination.  Neurological symptomatology, to include any bowel or bladder dysfunction, has been specifically denied by the Veteran and has not been shown.  Thus, there is no persuasive evidence of any neurologic manifestations associated with the service-connected lumbar spine disability which require separate compensable ratings.  

The Board has also considered the Veteran's assertions of pain and reported symptoms presented throughout the pendency of this appeal.  However, the objective evidence of record is more probative and persuasive than the Veteran's assertions.  The objective evidence shows no evidence of anklyosis or of incapacitating episodes that requires bed rest prescribed by a physician.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher rating in any regard.

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The VA examination reports, VA outpatient treatment records, and testimony before the Board reflects that the Veteran is retired from the Air Force and is employed in a full-time capacity with the post office.  Per the documentation of record and statements of the Veteran, he has qualified for FMLA benefits in light of his missed time from work due to his back.  Per the Veteran, he misses approximately four days per month due to his back pain.  The evidence of record contains documentation from 2006 pertaining to time missed from work.  The evidence, however, does not support a finding that a TDIU claim has been raised by the record, as the Veteran has been able to maintain full-time employment throughout the course of the appeal, and the evidence does not show that he is unable to maintain substantially gainful employment due to his service-connected disability.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected lumbar spine disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  The Board acknowledges that the Veteran has missed time from his full-time employment due to his service-connected disability, and has received FMLA benefits.  VA's General Counsel has noted "mere assertions or evidence that a disability interferes with employment" is not enough to warrant extra-schedular consideration.  Rather, consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Despite the Veteran's absences from work due to back pain, the evidence does not support a finding that his service-connected disability has caused impairment of earning capacity beyond that reflected in the rating schedule.  He has been able to maintain full-time employment during the entire course of the appeal.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, for the reasons and bases expressed above, the Board has concluded that a rating in excess of 40 percent is not warranted for the Veteran's service-connected lumbar spine disability.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a disability rating in excess of 40 percent for residuals of a lower back strain with degenerative disc disease and degenerative joint disease is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


